Honorable Royce Adkins                               Opinion No. M-920
District Attorney
39th Judicial District                               Re: Construction  of the meaning
P. 0. Box 68                                             of the term “40 hour course”,
Haskell, Texas      79521                                as set out in H. B. 168 of
                                                         the 62nd Legislature,  Regular
Dear Mr. Adkins:                                         Session, 1971.

        You have requested an opinion from this office, concerning the legislative
intent or meaning under Section (b) of H. B. 168 of the 62nd Legislature,    Regular
Session, of whether the “40 hour course in the performance     of his duties” for
a justice of the peace means forty semester hours, or a course of forty hours
of instruction.   Consequently, we have confined our discussion to this sole issue.

      H.   B. 168 of the 62nd Legislature,       Regular Session,   reads   as follows:

            “Art.   5972.   ’Incompetency.   ’

            “(a) By ‘incompetency’ as used herein is meant gross ignorance
       of official duties, or gross carelessness in the discharge of them;
       or an officer may be found to be incompetent when, by reason of
       some serious physical or mental defect, not existing at the time of
       his election, he has become unfit or unable to discharge promptly
       and properly the duties of his office.

             “(b) In the case of a justice of the peace who is not a licensed
       attorney,   ‘incompetency’ also includes the failure to successfully
       complete within one year from the date he is first elected, or if
       he’is in office on the effective date of this Act, one year from the
       effective date of this Act, a forty-hour course in the performance
       of his duties; said course to be completed in any accredited state-
       supported school of higher education.

            “Sec. 2. Persons having served two terms or more as a
       duly elected justice of the peace are exempted from provisions            of
       subsection (b) of this Act. . . . ”

                                                  -4492-
                                                                              L   ..,




Honorable   Royce Adkins,    page 2             (M-920)



        The statute, as amended, implements Article V, Section 24, Constitution
of Texas, which provides for removal of various county officers,    including
justices of the peace, for “incompetency,  official misconduct,  habitual drunken-
ness, or other causes defined by law . . .‘I

       It can be seen from a reading of Sec. (b) of H. B. 168, supra, that if
the “40 hour course” were to be construed as meaning forty semester hours,
for individuals who are elected or have been elected to the office of justice of
the peace and who are not licensed attorneys,    which course must be completed
either one year from the date he is first elected, or if in office within one year
from the effective date of this Act, (Aug. 1, 1971) would be placing an unreason-
able construction   on the Act, as an individual could not both attend a state-
supported school of higher education away from his home, (which would be neces-
sary to complete forty semester hours) and attend to the duties of hisoffice of
justice of the peace.

      In Texas Jurisprudence    2d, Volume 53 at page 223, Statutes,     it is stated:

            “A statute will be construed in such a manner as to make
      it effective,   that is, enforceable and operative, if it is fairly sus-
      ceptible of such an interpretation.     Thus, where two constructions
      might reasonably be given a statute, of which one will effectuate
      the legislative    intent and purpose and make the act operative,    whereas
      the other will defeat that intent and purpose and render it inoperative,
      the former construction will be adopted. . . . ”

       We have concluded that the Legislature  inte~nded the term “40 hour course”
as set out in H. B. 168, supra, to mean a forty hour course of instruction as de-
termined by the state-supported   accredited institution of higher learning.

                   -_,.a~.       SUMMARY



           The term “40 hour course in the performance       of his duties”
      as set out in Section (b) of H. B. 168 of the 62nd Legislature,
      Regular Session, means forty hour course of instruction as
      determined by the state-supported                institutions of
      higher learning.
Honorable    Royce Adkins,     page 3     (M-9201



Prepared    by John H. Banks
Assistant   Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman

Ivan Williams
Brandon Bickett
James Mabry
Ray McGregor

MEADE F. GRIFFIN
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                                        -4494-